By the Court.
The jury have found that the defendant Heald, the principal obligor in the bond sued on, had not in his hands as treasurer any money of the plaintiff at the time his successor made a demand upon him for funds in his possession. It was not a breach of his duty as treasurer that he exposed property of the corporation to be attached by one of its creditors. There is no evidence, as shown by the bill of exceptions, of a breach of any condition of the bond in suit.

Exceptions overruled.